Case 18-33356-thf       Doc 33   Filed 03/20/19    Entered 03/20/19 12:07:05      Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           WESTERN DISTRICT OF KENTUCKY


IN RE: Darryl F. Ferguson                      )
                                               )
                                               )          CASE NO. 18-33356
                                               )          CHAPTER 13
                                               )
                              Debtor           )
                                               )

                                           ORDER

         Upon Motion of the Debtor, and having considered Debtor’s Motion, and being otherwise

sufficiently advised,

         IT IS HEREBY ORDERED that the following claim shall be disallowed:

Claim 6
Real Time Resolutions, Inc.
1349 Empire Central Dr. , Ste. 150
Dallas, TX 75247
$12,051.61


Dated:


Tendered by:
                                                        Dated: March 20, 2019
Ross Neuhauser
WHITFORD & NEUHAUSER
539 W. Market Street
Suite 400
Louisville, Kentucky 40202
Counsel for the Debtor
